id office uilc cca_2008111909261650 ---------------- number release date from ---------------------- sent wednesday date am to ---------------------- cc ------------------- subject ------------- case -------- - here’s a description of how the registration rules might apply to the dyeing case we’ve been discussing sec_48_4101-1 allows the irs to suspend or revoke a terminal operator’s registration require a bond and or require the operator to file monthly or semimonthly returns due to its creation of a significant risk of nonpayment of tax in this case by passing out dye packs in hopes that somebody else would dye the fuel properly additionally the operator most likely violated the conditions of registration under sec_48_4101-1 and v which provide that records be maintained relating to dye and a prohibition for issuing a bill of lading shipping paper etc indicating fuel was dyed according to sec_48_4082-1 when it was not if the irs revoked the operator’s registration the irs may also be able to make an adverse action against the registration of the operator’s parent the definition of related_party is pretty broad under sec_48_4101-1 under sec_48_4101-1 i-iii an entity is related to an applicant if it exercises control own sec_5 or more or is liable for that entity's taxes it seems that this is a one way street such that a parent is related to its subsidiary but a subsidiary is not related to its parent however sec_48_4101-1 makes members of an affiliated_group related and v makes entities with exchanges with carryover bases related as well their relationship would have to be verified but the following assumes they are related thus falling under iv above a registrant must meet the tests activity acceptable risk and adequate security tests listed in sec_48_4101-1 focusing on the parent’s registration the test that appears relevant is the acceptable risk test that test is further described in sec_48_4101-1 it provides that an applicant only meets this test if neither the applicant nor a related_party has been penalized for a wrongful act having a registration revoked is a wrongful act under sec_48_4101-1 by revoking the operator’s registration the parent as well as all other related companies fail the acceptable risk test the irs could also consider whether the parent has a satisfactory tax history described in sec_48_4101-1 as the irs may not be satisfied with the operator’s tax payment history from this point the irs we would have to revoke or suspend the parent’s registration under sec_48 i i because the parent does not meet one or more of the registration tests under sec_48_4101-1 f -- --------
